DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Mr. Van Kurt on 05/02/2022.
	The application has been amended as follows: amending claim 8 to add a period “.” at the end of the claim.
8. 	(Currently amended) A method of processing a source digitized image as recited in claim 6, further comprising for each edge image pixel along an edge of said corresponding processed image cell, if said value of said selected image component of said corresponding processed image pixel exceeds said representative image-cell-value by more than a second threshold value, then replacing said value of said selected image component of said corresponding processed image pixel with a sum of said value of said selected image component of said corresponding processed image pixel and said second threshold value.

Summary
3.	This office action for US Patent application 16/780,857 is responsive to communications filed on 04/29/2022, in response to RUSH 04/29/2022 and the Non-Final Rejection of 03/29/2022. Claim 8 has been amended. Currently, claims 1-11 are presented for examination.

Response to Arguments
4.	In response to communication filed on 03/31/2022, the claim objections with respect to claims 2-11 have been withdrawn in view of the amendment and remarks.
5. 	Applicant has filed terminal disclaimer(s) (T.D) with respect to U.S. Patent Nos. 10,554,856, 9,774,761, and 9,584,701. The terminal disclaimer was approved by the office on 03/30/2022. Therefore, the rejection of double patenting has been withdrawn.
	Applicant’s remarks, see pages 2-3, with respect to the arguments have been fully considered and are persuasive.  There are no issue(s) remaining.
	
Allowable Subject Matter
6.	Claims 1-11 are allowed.

Reasons for Allowance
7.	The following is an examiner's statement of reasons for allowance: The prior arteither singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants associated remarks and terminal disclaimer(s) (T.D) filed 03/30/2022.
	Most Pertinent Prior Art(s):
Miller et al., (US 2011/0316973A1) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486